The Honorable James C. Luker State Senator Post Office Box 216 Wynne, AR 72396
Dear Senator Luker:
I am writing in response to your request for my opinion on a question concerning the allocation of election expenses pursuant to A.C.A. §7-5-104 (Repl. 2000). You have asked "whether this statute applies when the municipality has no candidates or ballot issues to be decided in the election."1
RESPONSE
It is my opinion that the answer to this question is "yes." The municipality must share in the expenses of the general election regardless of whether there are any municipal candidates or local issues on the ballot.
Arkansas Code Annotated 7-5-104 states as follows:
  All expenses of general elections for presidential, congressional, state, district, county, township, or municipal offices in this state shall be paid by the counties in which they are held. However, any city or incorporated town shall reimburse the county board of election commissioners for the expenses of any election in an amount equal to a figure derived by multiplying fifty percent (50%) of the total cost of the election by a fraction, the numerator of which shall be the number of voters from the city or incorporated town casting ballots in the election prepared by the county board, and the denominator of which shall be the total number of voters casting ballots in the election.
As you can see, a municipality's reimbursement responsibility under this statute does not depend upon whether the municipality has any positions to be filled or any ballot issues to be decided in the election. Rather, the reimbursement obligation is based simply upon the number of voters voting from the municipality. Former election law in this regard did require cities to reimburse the county in proportion to the number of races and issues on the ballot. See Acts 1969, No. 465, Art. 6, § 9. The law was subsequently amended, however, most recently in 1992, to read as stated above. See Acts 1992 (1st Ex. Sess.), No. 67, § 2.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 Correspondence attached to your request indicates that this question is asked with regard to a general election.